OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
Hon. ‘I. C. mushsll,    -4P    g



     reform4   to is demarlbing the         boundarlu of a Um-
     trlot.
            WSad th0 ?0u@at1&3list Of pollti0tiSub-
     6lvlslonsor botmbsrlerand phy6loalfoeauea of
     the topogrqhy fumlsh logal desorlptlon   within
     the intent OS the State Soil Cone8natlon Law
     la s mnur SatisfaoMy for desorlblngthe rstu
     ti    b0m~  or 8011 c0~0mti0n   tvimi0t67i POU-
     tioal   kwaulon,ooowltloE, sahool4istristlB,~Ity
     limits, eoluotbouumle8, tovmhlp 6nd lartlon
     -at      2s iul snd topo&rsphioalr raihoads, hlgh-
     ways, 8eunty’ds,         rlvus,   ad    8ruks.




            "'E&&inninget the oonfluenossf the 8q Gab-
    r~t~fi~~tll        firers, Ibenoeup the San Oabrlol
                          northwesterlydirwtiog 40 tho
    oresJ qgof8tateR.ighwayWumbor95orrrth*Su
    Gdrl.1 theme firteenmiles m&h 0olMgwus te
    theeas L r4slde ofsaldhl@myto            the 'intoi
    Latorueti0~     0f th0 Mfa aighrarsad tb    al
    couatyllne'ulenorslrtewlblle6 laulwtarly
    dlreotlon    don& the Bell County llno to the lnter-
    sootionof the said county          andtho naln lies
    ofthe&       x.tr.Pai1=y           y, rhiohruna bs-
    tmon Tamp10 aa Orurger,Tuu; then00 in a aor-
     ther4   dir eo tlo
                      fonur ta dlu
                               en a lo ng
                                        th elntu
     1Sne OS the SL X. a T. Ballway Conganyto the in-
     tersestlenof the said railway *enter lb   with th+
     lntar llm of the oouutyroad that   runs Irma little
lml. f. c. yulall,         Page.b



                Wlthln thirty (SO) &ya sftor suoh a po-
     tltioiBiuukaa filed tit& tha 8fak 8011 Comma+
     watlonBoard, it ehell wo      due noticeto be
     ~~VVUI 0f s propus  asuiag  up3n  th0 qu06ti.wor
     the duirabtlity           and uousity,         in t&e   interut
    of the publichealth,8afoty,mad welfare of tha
    creationof such dlstriet;       upon the questkm et t&e
           priakbotuadulee tobe~ec~dtoeuahdfa-
    &ii%, upon the preprloty       of the petitionan& other
    p;mrw6ingp t&OB mAor this rot, and upoa all
    ~WStiOJU nlOTU8tt      tU SWh   ill&l-i66.  m  OWlI-
    or landrlthlathe ll8ltaor the territorydou-
    orlbed%athibpotltloa,andaf lan&ulthlnany
    ta’rfto%‘y eonafdorod $a? rdditiaat0 suuh 6068rfbOd
    ter?ltory,andiLloth~ Lntoruttd~tlu               ah&U
                     to sttead    sooh hearingaan& & be
    Ezdtt" Zt rY t u h u ll lppwr upon the Wering that
    it&be      drlrablato krolu4edthlnthe propose&
    dlutrlot  turltory    out6140of the mea wlthlnvhloh
    4uemtioe orthahearinghaa beenglren,thehear-
    lag shall      be mdjourzmd mmddue aotioe CU iurthrr
    heedlrc:  shall be &en tbtoughoutthe oatlre (Icea
    soarldued ior iaolu6lonin the dlutriot,and suoh
    further   hoar* held. After suoh hearing,U t&i
    Boe4rdshaU6etermlne,nponthore0t0 p4mat06at
    swlihoariaguad upon mahotha relmuatfaotsand
    kaformationa6    ioaay
                         b4 wailabl.e,thatthere %8 8W'l,
    in the lnterut of the publlehealth,safsty,ULU
    veMaro, for a Boil ConsurvationDlutriotto ipns-
    tlon ia the territoryooaulderedst th6 hearln& it
    6hdl    n&e and nclord 6u6h deter&nation and
    6h8u    &4fiW,    by X&66    Md b0Wd6  OT by iQ@    Sob-
    dl+isioW,      the bOwdarie6   of 6UOh 6iStriOt. ‘ Ip
    rtwddng   SUOh d0termlnationaadia defining 6U6h
    boUUd6Ti66.the Boa.rd6h6.%1  gin duo wlght Md
    oonslderat~on to the topgraphy oi the uoa oon-
    uldersd and of the &ate   the Umpo6itioxI    of t&J
    uoilu thoreln the dlstrfbutlonof erosion the
    prevailinglaid-use raotloer the 6es;lrabhty
    and neeesettyof iauPudia&rtChfn the botmbsriU
    the partloularlands under oonsiW+tlon and th6
    benefftsluoh land6 may mOelYe iroar bein in-
    81udedWithin6U%h bo~ud6rlo6,    th6 relation   of the
    ~~~:d~to6~tlDgrrta6h~ulQ~~o~-
                   OM,   und    to   other   8oll   COBUomtiOa     Dis-
    triat6xio6l4organis4dorpra udttm                           org+sa-
    )l40uu4s?tho         p?udalonnOtt hc             AOt,    an4 swh
Boll.V.C.nu6hall.Pege4


     other plyaieal 6eogra eel,ud eaoao8lofso-
     tore 86 are rei4vnnt, IFTN ibem&-amltothe
     lo~lslatlredetemlnatlom 8et forth in sootian t
     OS thla hot. IftheBoerd rhalldetmml.neafter
     suoh henring,aftor due o66IderatI8nor the said
     rvlaant f4Ot6 that thin ie no wed for 8 0011
     B0nuervatS3nD&riot to twotlon in the turf-
      tory .un6ld~od    at the hearing, It shall ake
     yl;;zrd       luoh determirntlon and 6hell deny the
                Uter65.x (61 xtnthu 6hellLamexplred
     43OE the*date or the denlaf of any 8wh petition,
     subsopuentpetitionscoveringthe 6-e or lubutan-
     titiy#eUsWtmTItO          my b4 riled LB aton-
     sai6~&& 1u1 WI436     bY drrddetemlnetIoxwude
     thUUil.
           lC. At+r       the Bogrd &q made and roaordod
     s 4epu8iMtlon        that tbre l8 seed, In the lator-
     l6t oi the publiohealth,snfotyend wl?are, far
     the o r g na iu tio n o t l dbtrlot in 8 putIoulnr
     kn%tOry     MU      has   defined   the   boundnrier therod,
      It 6haU. un6ldor the queution whetherthe opera-
     tion   Of 8 di6tTiOtr1thf.n  8uoh boundariesrith the
        ouora ooderretl u a Soil Conservation     DI6trlrt
     &    th18 Aot is  a '.
                        &x  18tratlvely paotloablo    and
     ioasible. To lsslst the B o a r ind th edeto x m iun-
     tion   of ouoh adminiotrative praotloability    and SeaSi-
     billty.it lhall be the duty of the Board, vlthln 8
     mmaneble tima riftor     entzy of the findingthnt       there
     is need tar the or       zatlonof the      p4eed dlstrlot
     sndthe    detonalnnt feno1 thebounderFe6ttbsmf,t0
     hold aa eloctlondthintke ropo6eddlstrIetupon
     the propo6ltlonof the oreat % n 0s the di6trIet,
     and to ctnuse  &ue notloeof 6uch lleotionto be glen.
     whioh notlue.uhe.ll   set forth the bounderiea of the
    ‘proposed dietriot. Tboqoe8tIonUhallbe lubalttad
     by ballotsugmn whIoh the wrdu, *For creation05
     n Soil ConservationDi8trlotof the &Mid6 below
     de6orlbodend ly&g Fothe aounty (lar)05 -
     and                -.'       06, 'A&SinUt6tUtiOA          Of
     a Boll Consemtlon Dlstrlotof the lands below
     dewribea ~3 4ing the ootmty (Se81 or --
     on& ---                      ' ahnllnppenr~ Alllad-
     OWL&E wlth;lnthabound&s &thetUritCUyeS
     determined   by tho State Soil Comerration Board
     shall be eligibleta vote in 8uoh l1eetIon. &
     6Wh laodormOr6Ehall be lli&ibloto mt0."
BSII.v. C. aaTsban,Bgse

                8wtlui lS of the gtmte Esll0on6ematl~on
rudu,        lllput,SSrSllSmr

               *At snytiu 6fter fltr (S)             ssftortho
        oqpnhatloar o? ,mdlstrlotwder r l p r o dula u
        o fthf6ASt        ind?l?ty(5O)lasdaunsrswItbin
        the boadariom of moh dlutrlotmy ills m pet:-
        uen dth th stnta soil con6orTntl.on            Bonrd
           oylng thst     tho oper4tlsM or ula dlstxlotbe
        E5raiantodaad the aluteaoo 0s the dfutriot dfu-
        ooatlaued.      ‘9ae Board     aonduetsuch publlia
        mot&g6 sndpubllohsar              rpOn 6u6h petition
        u My be meoeus                     it flIthO       UMidOSV-
        tioa themsr. &la           sixty (60) days sftor swh
        l~t:tionhasbeaanodndbytheBoar&                         it shall
        61- dU6 aatiU Of the hold*          of an abOtion,
        udthll       SS~UOSUsh       llsotlon,asdlsusm~
        proprlnterqWatlon8governlng the aonduettbro-
        Of    the qUeStion      to k mubmltted   by bnllotu 8pon
        l&Joh   the wrds,       *Par ter8hntlag   tlm sxlutame   of
                                    (Mab   or the soil coasomtlsn
        &let    to be bare inserted),*and tAgnf&ut tor-
        8gantiagthe ai8tesioe 0s the ----
                theso1laassttr+oadIstrIstteirbn
               )'shnllqQwu3r.
           ~Alltandown6r8wit&iathei0und6rie6tithe                         .
     dirtriotshall be ellglbleto TOto ia aab sleo-
     t&m. Olrlysuoh la&owners shall bs eligibleto
     Wt..     BUoh el~ctloM mhall kr eodnoted ln 8qa-
     toralty with tho Oemrul XleatlonLaws ot thla
     Lltnte 6x0** as heroinotherwire 0r id0          ld,
                                                      4
     aorpt that the bdOt6 &ml1 not iti8uuberodor
     8arkodfar      ldauItlfloationpurpe866,and provided
     dtrther  that   the Board doterminothe amaberof
     p4rsoM 866688aryto hala suoh slostlsn,bat b
     80 -t        to b0 la68 thM thlW@ (S).
             -ProTldingthatthou8pusntlozlor  mll sloe-
        tlon 4Ud@6 axIdolarlmln lleorismeprmldmd so:


           Regardl~ eleOtioaswss           dlstrlets,t?iedfstrlst
SoperriiOl'6,  laad-u6er~8tiOM,            Otbr  SkotiO6S  U  6T6
provided for in the State Boil Coru.Wntion      Law, the Ati pto-
ridas t&t such slsctlolu6h6ll b0 OOobuOtOd b OOlbarnity Vfdth
tho Oufiornl          n r0r th f M
              slestlo ta          6a te,    lmpt u stb uise
~idOd,UdOXOOtth8tthO          b6l%St6 6htiWt         bo llWbrOd&
mirked icarldentlrpoatlonptzrpoass.Se Afi dsss oat authorise
tho St&o Soil Cexmrmtlon Board to dhlde the rrpotiw            dla-
trlets into ssnwnleatolootlan prss$satsssd bytirtrrai          a-
thorltycrultedby the statuta, oowi68loMrs’courtsmy
dirldetheirrupectlvoeomtlu           8adoountie11sttnohed
theretofor ~udlalal         se6 id0 osztwnfenteleotlas,
llno tu. And OS sb we    s to4 th eoleotiou untloned EL
                       =?z
shnll be so&to&      b6onfa?mftyrlthtlm Gamraltlootlon
lars sf this atam. Thmr02-0, you nre rospeotfully8dM604
that It is 0uropldontJmtthe Utate 8011 ConservatlonBoard
l6 requfrodto hold 66 6leotloaat eaoh voting box rifhln the
prop46eddirtriot rhloh haa bon designated by the r!sloa-
mt   Court u  rsgalu    Toting bores withinthe oouutlu sffeoted.
                 In s8suu to your woond qUE6tfOlirqwrdfng the ate
her sf puso~    8eosssuy to hold any olootlon      wntlonod    ln tha
8tnk Boll Cwwmtloa         A6t     u SLY rupeaffully advised that
tb, Nti      -0tfW     bWE Ot ~&S 8tAtO Shdll @VWB          ti 08Oh
i8St8800 a066    Otb?OWtUO   8ptb?fI%O~     ~wld.4     by th.  AOt
a84 in       election6       tor   the                 ol dlstrlatutb
                                          6lsoautlawiuoe                               UC
~OTfdO6         that   the    Board&alldetaxdnsthonumber                      of pbrclOn#
~~ttuu&tohold                 muaholootlon   but la&a -to                      k b6S.
            llll8prwlslonap*iI6sto noothal?~o5tlua8ma-
UsnttdlaheAatuadapplle6    onlylaeleotIonsfordl8ctoatI-
aumso or dlstrlrts.
                 We w        oamlder your third            ~uatlon re&vu   the
do-            or    de8&iation          by aetw       andbauadsor by      sub-
dfriUfSn6,          th6   ktmdsriS6        o?   SOi1    oomermUondlmtriuts.
         Under Parapmph B, seotlon 8, the state 5cff.l
                                                    Con-
serntlw law, the Stntt~Board l6 dlreotedto de?lao by wtu
andbound8,orbylegaLmMlIvl6loaatho bOU6brr166Ofti
S0f.xOOMWT~~~O~ diUtritJt6bbf0~ ~P&woT~T& w @O~O ?ZOIS
Words ud Phruu u follow8
            *J&t666ndbou?Ad6vrPn6thObOtLud~tirvtOr
       limit of a trnot,whloh bouadnrymy bo late4out
                                              lrthe? wtu-
       and uoertnlned by river8 and o b jeo ts,
       ral or utlflolnl whloh era eranmat irrohnrmater
       anusrectlan nnd 8osltuatei with referwoe to t&o
       taTnOtto be iie#Odbed th8t my 81&ybr OOWMiWtlJ
       t&60&fin?the -60      ifidiOat& it6 OXtWIt. -6
      ,Isst.66   ,And .b4UUd6Of 8 t=Ot                 WS SO dotlnitoly       titsd

       ~~%%?6%                     ,o~%%?6i:U~~~;~
       BWU       given by lorm snb diStnuoe8, ?IUI the duorlp-
       tlon thbs glen              would    in suoh axa         prwnfl      oTu s
       d66orlptIonglvenbye6r66 at4 dl6t8~66.*
                 BouTiw~s Lar Dlotl                       dO?i#iSS    &OS   and   b016&6
86bSU&U7liIMtSS?&Ihd,rith         -3                    rfr   -pO-6anb
Eon: v. c. kiarohll,h&e cl


angles,end furtherdoflnodthe rwrd *               40ur g
                                                       lP -
aratlon,naturalor artlfiOlo& which mu)8           oouflneoor
llno of two ooati,gww lotatoo.
          We are uaablo to find any statutory def%nitlonof
tho term zlogal lubdlriolonow.Eowwer, Wardo and Phrases
definesthe farm "legaloubdlrlolonow   IO tollouor
           %o g a lub dlvlo lo r efer
                                  no to th e a ulo t o ta b -
       dir ir lo
               un6
                 n o rt& w
                         o o ng r wo lo l
                                        M~tm
                                          l    0:lmTey la g.-
             Wo a r e
                    of the oplulonthat tb LegLlatureintendad
the terra   -1egaloubdlvlololw  to -44   lltloalm gowroma-
tal ntbdlriolonof the State B otbar E&ttilmbalTlE10240
th o r eo f8wh ls oouutlooa&o01 dlotrloto,preuluotbouadarle8,
Olt~liadt8,tmnuhlp ud000tion~~,.        hyelealtopogr4phG
Sal,r4nroado,hlghwap,eouutyroads,?Pvoro,*to.
         Whenaboll Coimerratlon
                    lubdlriolanosuch as
end boundsor b l.sgel
wtel lubdivlo Io uoo fth e
                         & It& l  e,
                                  uuh
wWil.uth e na nlu g
                  a ndlutsnt  o fth e
                                    B ta te
h r .Thereare          r eo o tfully
                mu a r e              a & lo ed.th   th eaa t
                                                            b o ve
mentionedhmdietlo 4da  l o roptlon
                              r   wtua   be 04tioS4&0ry.